               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION

                         CASE NO. 5:17-CR-00392-D-5

UNITED STATES OF AMERICA                 )
                                         )
                                         )                  ORDER
      v.                                 )
                                         )
                                         )
JOSEPH ORLANDO ROBERTS,                  )
                                         )
      Defendant.                         )


      This matter comes before the Court on the motion of Defendant Joseph

Orlando Roberts to seal his sentencing memorandum (DE 178). Having

considered the motion and other matters of record, the Court finds that sealing is

necessary to give effect to Local Criminal Rule 32.2G), and therefore the motion to

seal should be GRANTED.

      IT IS SO ORDERED.

      This the _l_ day ofNovember, 2018.
